Case 3:19-cv-00861-SPM Document 27 Filed 02/24/21 Page 1 of 12 Page ID #375




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOHNNY DEE BRADDOCK,

                    Plaintiff,

v.                                          Case No. 19-cv-861-SPM

SILGAN PLASTICS
CORPORATION,

                    Defendant.

                          MEMORANDUM AND ORDER

McGLYNN, District Judge:

      This matter is before the Court on defendant, Silgan Plastic Corporation’s

(“Silgan”) motion for summary judgment. For the reason’s set forth below, the Court

grants Silgan’s motion for summary judgment.

                          PROCEDURAL BACKGROUND

      This action stems from the termination of plaintiff Johnny Dee Braddock

(“Braddock”) from defendant Silgan where he was employed from April 2017 until his

termination on February 5, 2019 (Doc. 1-1). Specifically, Braddock alleges that Silgan

discharged him in retaliation for making statements to Silgan about the safety of the

equipment and in support of an employee’s claim for work-related injuries while

operating the equipment (Id). Silgan denies that Braddock’s termination was related

to his complaint or to his support of his co-worker and now moves for summary

judgment (Docs. 3, 23).




                                     Page 1 of 12
Case 3:19-cv-00861-SPM Document 27 Filed 02/24/21 Page 2 of 12 Page ID #376




                             FACTUAL BACKGROUND

      Silgan is a Missouri-based manufacturer of plastic pharmaceutical and

automotive bottles, with a plant located in Flora, Illinois (Doc. 23 at 1). The bottles

were produced in a three-stage plastic injection machine where plastic pellets were

fed into the machine to form plastic bottles (Id. at 2). Silgan has a No Tolerance Policy

which prohibited employees from crossing under the safety gate and which required

machines to be disengaged before entering (Id.). Underneath the machine and outside

the safety gate is the tivar bar, which can be cleaned while the machine is engaged

(Id.). A stripper bar was located inside the gate and it pulled the plastic bottles off

the machine (Id.)..

      Braddock was hired by Silgan in April 2017 and began working in the Flora

plant as a production supervisor on the second shift where he supervised 15 to 18

employees (Id. at 3). In the summer of 2017, Braddock requested of Jay Soger, his

former plant manager, the installation of “link lights” on the machines (Id.). Link

lights establish a perimeter around the safety gate so that the machine shuts down

when anything crosses it (Id.). Silgan did not install link lights (Id.).

      On October 30, 2017, Silgan employee Tyral Allen, committed a no tolerance

safety violation and sustained a burn injury when he reached under a safety gate to

retrieve a piece of plastic (Id.). At the time of the incident, Braddock was Allen’s

supervisor, and he claimed the injury could have been prevented with the installation

of link lights (Id. at 4). Following this violation, neither Allen nor Braddock were

disciplined because Silgan determined Allen had not received sufficient safety




                                       Page 2 of 12
Case 3:19-cv-00861-SPM Document 27 Filed 02/24/21 Page 3 of 12 Page ID #377




training (Id.). As such, Braddock conducted safety training for all the second shift

employees he supervised (Id.).

      On January 25, 2019, Allen suffered his second workplace injury when he had

the tip of his finger pinched off (Id.). Braddock testified in his deposition that he

believed that Allen had gotten his “fingers in the cylinder to the stripper bar which

is – which is still barely under the safety gate.” (Doc. 25, p. 3). After the incident,

Braddock took Allen to the hospital (Id. at 5). When Braddock returned to Silgan, he

met with Curtis Ray, Silgan’s manufacturing manager, and Kelly Conard, Silgan’s

human resources coordinator, before returning to the hospital (Id.).

      While Braddock was at the hospital for the second time, Ray and Conard

reviewed video footage to of the incident and observed Allen commit a no tolerance

safety violation by reaching into and past the safety gate to clean the stripper bar

while that machine was engaged (Id.). During the video review, Ray and Conard also

observed another employee under Braddock’s supervision, Audrey McCarthy, commit

a no tolerance safety violation by reaching into the safety gate while the machine was

engaged (Id. at 6).

      At the hospital, Allen completed the “Explanation of Incident” box in the first

aid report, and stated, “I was told there was oil on the bottles, so I wiped off the oil

on the plastic chute that’s attached to the stripper bar & noticed there was still oil on

the underside of the stripper bar cylinders. Went to wipe that off & my finger was

pinched off the tip. Left index finger.” (Doc. 23-12). As his supervisor, Braddock

signed off on the form (Id.). Braddock then completed the Supervisors Accident

Investigation form where he stated in part that “He (Tyrel) then wiped under the


                                       Page 3 of 12
Case 3:19-cv-00861-SPM Document 27 Filed 02/24/21 Page 4 of 12 Page ID #378




plastic catching left index finger tip pinching finger tip off” (Doc. 23-13). When asked

about possible causes, Braddock mentioned the “bottom of stripper bar” (Id.). Upon

his return to Silgan at approximately 3:30 a.m., Braddock submitted both the First

Aid Report and Supervisors Accident Investigation forms (Id.). Prior to leaving

Silgan, Braddock watched the video footage, which confirmed that Allen had

committed a no tolerance safety violation by reaching under the safety gate while the

machine was engaged in an attempt to wipe oil off the stripper bar (Doc. 23 at 6).

      On the morning of January 26, 2019, Braddock, Allen and McCarthy were all

suspended pending the results of the accident investigation (Id. at 7). It was Silgan’s

policy to report any incidents to the no tolerance review panel, which consisted of the

safety director, vice-president, director of HR, director of the facility, senior HR

business partner, plant manager, plant production manager and plant HR (Id.).

Conard and Ray began the investigation by reviewing the first aid report and

supervisors report, as well as viewing the video footage (Id.). They also looked at the

training records and zero tolerance policy acknowledgements for Braddock, Allen and

McCarthy (Id.). Braddock did speak with Soger, plant manager, but he never revised

his statement about how the accident occurred (Id.).

      On February 5, 2019, the no tolerance review panel unanimously decided to

terminate Allen and McCarthy for committing an unsafe (No Tolerance) act, and also

decided to terminate Braddock for failing to enforce the safety procedures under the

Zero Tolerance Policy (Id. at 8). Conard created a memorandum of Silgan’s

investigation and conclusion (Id.)

      .


                                      Page 4 of 12
Case 3:19-cv-00861-SPM Document 27 Filed 02/24/21 Page 5 of 12 Page ID #379




                                     LEGAL STANDARD

       The court shall grant summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Spurling v. C & M Fine Pack, Inc., 739 F.3d 1055 (7th Cir. 2014)

(quoting Fed. R. Civ. P. 56(a)). Once the moving party has set forth the basis for

summary judgment, the burden then shifts to the nonmoving party who must go

beyond mere allegations and offer specific facts showing that there is a genuine issue

of fact for trial. Fed. R. Civ. P. 56(e); see Celotex Corp. v. Catrett, 477 U.S. 317 (1986).

Stated another way, the nonmoving party must offer more than “[c]onclusory

allegations, unsupported by specific facts,” to establish a genuine issue of material

fact. Payne v. Pauley, 337 F.3d 767 (7th Cir. 2003) (citing Lujan v. Nat’l Wildlife Fed’n,

497 U.S. 871 (1990)).

       In determining whether a genuine issue of fact exists, the Court must view the

evidence and draw all reasonable inferences in favor of the party opposing the motion.

Bennington v. Caterpillar Inc., 275 F.3d 654 (7th Cir. 2001); see also Anderson v.

Liberty Lobby, Inc., 477 U.S. 242 (1986). However, no issue remains for trial “unless

there is sufficient evidence favoring the non-moving party for a jury to return a

verdict for that party. See Faas v. Sears, Roebuck & Co., 532 F.3d 633 (7th Cir. 2008).

The nonmovant cannot simply rely on its pleadings; the nonmovant must present

admissible evidence that sufficiently shows the existence of each element of its case

on which it will bear the burden of proof at trial. Midwest Imports, Ltd. v. Coval, 71

F.3d 1311 (7th Cir. 1995) (citing Serfecz v. Jewel Food Stores, 67 F.3d 591 (7th Cir.




                                        Page 5 of 12
Case 3:19-cv-00861-SPM Document 27 Filed 02/24/21 Page 6 of 12 Page ID #380




1995); Greater Rockford Energy and Technology Corp. v. Shell Oil Co., 998 F.2d 391

(7th Cir. 1993)).

                                        ANALYSIS

      A.     Applicable Law

      In Illinois, employees who serve absent a contract are considered “at-will” and

generally may be discharged for any or no reason. Kelsay v. Motorola, Inc., 384 N.E.2d

353 (Ill. 1978). Retaliatory discharge is an exception to this rule. Turner v. Memorial

Medical Center, 945 N.E.2d 618 (Ill. 2011). Illinois common law recognizes a cause of

action for retaliatory discharge, which is limited and narrow. Palmateer v.

International Harvester Co., 421 N.E.2d 876 (Ill. 1981). The limited scope of

retaliatory discharge is an attempt to achieve a “proper balance” between the

employer’s interest in maintaining an efficient and profitable business while

recognizing the competing interests of the employee in earning a livelihood and

society’s interest in effectuating vital public policies. Turner, 911 N.E.2d at 375.

Although an employer generally retains the right to fire its employees “at-will,” an

employer may not discharge an employee if a clear mandate of public policy is

involved. Palmateer. 421 N.E.2d 876.

      To sustain a cause of action for retaliatory discharge, an employee must prove:

(1) the employer discharged the employee, (2) the discharge was in retaliation for the

employee's activities (causation), and (3) the discharge violates a clear mandate of

public policy. Turner, 911 N.E.2d 369. The requirement that the discharge be in

retaliation for plaintiff's activities requires that a plaintiff establish a causal

relationship between the employee's activities and the discharge. Dixon Distributing


                                       Page 6 of 12
Case 3:19-cv-00861-SPM Document 27 Filed 02/24/21 Page 7 of 12 Page ID #381




Co. v. Hanover Insurance Co., 641 N.E.2d 395 (Ill. 1994). When deciding the element

of causation, the ultimate issue is the employer's motive in discharging the employee.

Clemons v. Mechanical Devices Co., 704 N.E.2d 403 (Ill. 1998).

      With respect to surviving a motion for summary judgment on an Illinois

retaliatory discharge claim, a plaintiff must have offered sufficient evidence for a trier

of fact to find that: (1) the employer discharged the employee; (2) in retaliation for the

employee’s protected activities; and, (3) that the discharge was in contravention of a

clearly mandated public policy. Reid v. Neighborhood Assistance Corporation of

America, 749 F.3d. 581 (7th Cir. 2014); citing Palmateer v. Int’l Harvester Co., 421

N.E.2d 876 (Ill. 1981). Under federal law, retaliation claims usually follow the

McDonnell Douglas framework that shifts the burden after plaintiff presents a prima

facie case to the defendant to provide a legitimate reason for the termination. Gacek

v. Am. Airlines, Inc., 614 F.3d 298 (7th Cir. 2010); McDonnell Douglas Corporation v.

Green, 411 U.S. 792 (1973). However, McDonnell Douglas is not followed in this state

as Illinois courts were not willing to “expand the tort of retaliatory discharge by

reducing plaintiff’s burden of proving the elements of the tort”. Clemons, 704 N.E.2d

403. Instead, Illinois law requires the plaintiff to offer affirmative evidence of

causation to survive summary judgment. Gacek, 614 F.3d at 303.

      B.     Discussion

      In order to determine whether Braddock can survive this motion for summary

judgment. this Court must go through the Reid factors to determine whether

Braddock offered sufficient evidence to support his claim. Reid, 749 F.3d at 587.




                                       Page 7 of 12
Case 3:19-cv-00861-SPM Document 27 Filed 02/24/21 Page 8 of 12 Page ID #382




      1. Discharge

        There is no dispute that Braddock was terminated on February 5, 2019, so this

factor has been satisfied.

      2. Causation

        Braddock claims he was terminated because he indicated his support for Allen

after his work injury and appeared to place blame for the injury on Silgan. In other

words, Braddock indicated that the injury would not have happened if Silgan had

followed his advice and installed link lights.

        A plaintiff claiming retaliatory discharge must prove that his discharge was

“in retaliation for his activities.” Michael v. Precision Alliance Group, LLC., 21 N.E.3d

1183 (Ill. App. 5th Dist. 2014). When deciding element of causation in a retaliatory

discharge case, the ultimate issue to be decided is the employer's motive in

discharging the employee. Id., 21 N.E.2d at 1188. The element of causation is not met

if the employer has a valid, non-pretextual basis for discharging the employee. Grabs

v. Safeway, Inc., 917 N.E.2d 122 (Ill. App. 1st Dist. 2009). Illinois law clearly provides

that if the trier of fact finds the employer's proffered reasons for the employee's

discharge to be valid and non-pretextual, the employee has failed to show causation,

one of the necessary elements of a retaliatory discharge claim. Micheal, 21 N.E.3d at

1189. Moreover, if an employer comes forward with a valid, non-pretextual reason for

an employee's discharge, there can be no causation in a retaliatory discharge claim.

Id.

        A plaintiff may not survive summary judgment “merely by proving that the

reasons given by [Defendant] for firing him were unworthy of belief,” as he would


                                       Page 8 of 12
Case 3:19-cv-00861-SPM Document 27 Filed 02/24/21 Page 9 of 12 Page ID #383




under the McDonnell Douglas framework. Id. Instead, to establish a causal

relationship, a plaintiff “must affirmatively show that the discharge was primarily in

retaliation for his exercise of a protected right.” Roger v. Yellow Freight Sys., Inc., 21

F.3d 146, 149 (7th Cir.1994) (citing Marin v. Am. Meat Packing Co., 562 N.E.2d 282

(Ill. App. Ct. 1st Dist.1990)). To do so, a plaintiff must “proffer sufficient evidence

from which a reasonable jury could infer that the employer was improperly

motivated.” Gordon v. FedEx Freight, 674 F.3d 769 (7th Cir. 2012) (quoting Roger, 21

F.3d at 149).

        Here, Braddock argues that the facts suggest that Silgan's motive in

terminating him was pretextual; however, a pretextual argument alone is not enough

to establish the element of causation (Doc. 25). Braddock attempts to raise issues that

would give rise to a factual dispute; however, his recommendation for link lights is

not contested nor is it a material fact. Furthermore, the documents 1 bely Braddock’s

contention that he was speaking about the tivar bar, not the stripper bar (Doc. 25).

The undisputed evidence is that Silgan had a “No Tolerance” policy and that two

of Braddock’s subordinates, Allen and McCarthy, both committed violations of said

policy while being supervised by Braddock (Doc. 23). Indeed, summary judgment is

appropriate where plaintiff does not provide any credible evidence that the reasons

provided by defendant were unworthy of belief. See Gacek, 614 F.3d at 303.

     3. Public Policy

        Although summary judgment is appropriate as no reasonable trier of fact could



1
  Defendant signed off on the First Aid Report on January 25, 2019 that was prepared by Tyral Allen as well as
prepared his own Supervisor Accident Investigation Form also on January 25, 2019.


                                                  Page 9 of 12
Case 3:19-cv-00861-SPM Document 27 Filed 02/24/21 Page 10 of 12 Page ID #384




support causation whereby Braddock was terminated for recommending link lights

or for showing support for Allen’s potential workers’ compensation claim, this Court

will still go through the third factor.

       Illinois courts have never assigned a precise definition to what is meant by

public policy. “[I]n general, it can be said that public policy concerns what is right and

just and what affects the citizens of the state collectively. Palmateer, 421 N.E.2d at

878-879. It is found in the State's constitution and statutes and, when they are silent,

in its judicial decisions. Id.

       A review of Illinois case law reveals that retaliatory discharge actions have

been allowed in limited settings: where an employee is discharged for filing, or in

anticipation of filing, a claim under the Workers' Compensation Act; where an

employee is discharged in retaliation for the reporting of illegal or improper conduct,

otherwise known as “whistleblowing”; or violations of health and safety standards.

Kelsay, 384 N.E.2d 353; Jacobson v. Knepper & Mogo, P.C., 706 N.E.2d 491 (Ill. 1998);

Wheeler v. Caterpillar Tractor, Co., 485 N.E.2d 372 (Ill. 1985). The Illinois Supreme

Court “has consistently sought to restrict the common law tort of retaliatory

discharge.” Turner, 945 N.E.2d 6187; Fisher v. Lexington Health Care, Inc., 722

N.E.2d 1115 (Ill. 1999). The rationale for these limited scenarios is that, in these

situations, an employer could effectively frustrate a significant public policy by using

its power of dismissal in a coercive manner; therefore, recognition of a cause of action

for retaliatory discharge is considered necessary to vindicate the public policy

underlying the employee's activity, and to deter employer conduct inconsistent with

that policy. Id.


                                          Page 10 of 12
Case 3:19-cv-00861-SPM Document 27 Filed 02/24/21 Page 11 of 12 Page ID #385




         None of those scenarios are present here. Braddock alleges that his

termination was because he recommended link lights and because he displayed

support for Allen (Doc. 1-1). Braddock was not discharged because he had filed or was

planning on filing a workers’ compensation claim, nor was he fired for reporting any

illegal conduct or safety violation (Id.). Again, neither of his assertion are grounds for

upholding a claim of retaliatory discharge. While safety is clearly important, plaintiff

did not provide any evidence that link lights were a specified safety violation by way

of OSHA or other industry standards nor did he provide any evidence that he “blew

the whistle” and informed authorities of any violation (Doc. 25-1). It is undisputed

that Braddock asked Jay Soger to install link lights, but asking the manager to install

link lights and reporting the lack of link lights to the authorities, if it is a safety

violation, are two very different things. This Court is not inclined to find that

Braddock’s termination was in violation of any clearly defined public policy. Braddock

was an at-will employee, and because his discharge did not violate the clear mandate

of public policy, he could be terminated at any time for any reason or for no reason at

all. See Barr v. Kelso-Burnett Co., 478 N.E.2d 1354 (Ill. 1985).

                                      CONCLUSION

     For the reasons set forth above, the Court GRANTS the Motion for Summary

Judgment filed by Defendant, Silgan Plastics Corporation. This action is

DISMISSED with prejudice, and the Clerk of Court is DIRECTED to close the

case and enter judgment accordingly.




                                       Page 11 of 12
Case 3:19-cv-00861-SPM Document 27 Filed 02/24/21 Page 12 of 12 Page ID #386




IT IS SO ORDERED.

DATED: February 24, 2021

                                           /s/ Stephen P. McGlynn_
                                           STEPHEN P. McGLYNN
                                           U.S. District Judge




                                 Page 12 of 12
